DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uneura et al. (US Patent 9,581,043 B2).

Regarding claim 1, Uneura et al. discloses a turbocharger (Abstract), comprising a shaft (Fig. 1, 7) connecting a compressor wheel (9) and a turbine wheel (8); a thrust collar (Fig. 5, 45) rotating together with the shaft (Col. 9, lines 58-end; Col. 10, lines 1-3); a thrust bearing (43) holding the thrust collar for rotation (Col. 10, lines 4-9); and a bearing housing (2) holding the thrust bearing (Fig. 5); wherein the bearing housing includes an oil supply passage (21) for supplying oil for lubrication to the 

Regarding claim 2, Uneura et al. discloses all of claim 1 as above, wherein the groove portion extends in a direction of a tangent line about a rotation axis of the thrust collar (Fig. 5 shows the groove portion extending in a tangent direction).

Regarding claim 6, Uneura et al. discloses all of claim 1 as above, wherein the groove portion is formed in a surface of the wall portion (Fig. 5).

Regarding claim 7, Uneura et al. discloses all of claim 1 as above, wherein when viewed along a rotation axis of the trust collar, a linear extension line of the groove portion extends through the discharge port (Fig. 5).

Regarding claim 8, Uneura et al. discloses all of claim 1 as above, further comprising: a deflector (Shown, but not labeled in Fig. 5) fixed to the bearing housing (2) and configured to prevent the oil from leaking to the compressor wheel (9), wherein the deflector is arranged at such a position as to not intersect a linear extension line of the groove portion, to avoid interfering with the oil scattered from the groove portion toward the discharge port (Fig. 5 shows the deflector arcing away from the linear extension and does not interfere with the oil scatter).

Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 3, while Uneura et al. discloses all of claim 1, and Muramaki was previously shown to disclose a facing portion facing the thrust collar in a direction of a rotation axis of the thrust collar, the facing portion includes first and second end portions, and extends from the first end portion to the second end portion in a form of a circular arc shape in a rotation direction of the thrust collar, and the second end portion includes an edge portion whose normal line passes through the discharge port (as explained in the previous action) there is no teaching or suggestion to apply the disclosure of Muramaki of the above to Uneura et al., additionally the inventive concept of Uneura et al. proposes a novel solution of having a narrower portion to expel lubrication out of the thrust collar (36, 35a; Fig. 3A, Fig. 4), and any combination requiring a thrust collar that would meet the above claim language would require fundamentally altering the inventive features of Uneura et al..

Claim 9 is allowed.
Regarding claim 9, the inclusion of allowable subject matter from claim 5 into an independent is allowable for the reasons explained in the previous office action dated 10/20/2020.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C CLARK whose telephone number is (571)272-2871.  The examiner can normally be reached on Monday - Thursday 0730-1730, Alternate Fridays 0730-1630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney D Heinle can be reached on (571)-270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/R.C.C./Examiner, Art Unit 3745                                                                                                                                                                                                        
/JUSTIN D SEABE/Primary Examiner, Art Unit 3745